Citation Nr: 0945549	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder 
based on an in-service sexual assault.   


REPRESENTATION


Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the Navy from March 1994 to October 1996.  The Veteran also 
served in the Texas Army National Guard from June 2000 to May 
2003 with a period of active duty for training from January 
16, 2001, to July 13, 2001, and a period of active duty from 
March 4, 2002, to August 1, 2002.  

This matter is before the Board of Veterans' Appeals (Boar d) 
on appeal of rating decision in December 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the rating decision of December 2005, the RO also denied 
the claims of service connection for depression and for 
anxiety.  Although the Veteran filed a notice of disagreement 
with the denial of service connection for depression and for 
anxiety, after the issuance of the statement of the case in 
October 2006, in her substantive appeal in December 2006, she 
perfected her appeal only on the claim of service connection 
for posttraumatic stress disorder.  As the claims of service 
connection for depression and for anxiety have been 
adjudicated and have become final as a matter of law under 
38 C.F.R. § 3.104(a), new and material evidence is required 
to reopen the claims.  38 U.S.C.A. §§ 5108 and 7105.  This 
matter is distinguishable from Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (where there were unadjucicated mental 
disorders, reasonably encompassed in the record, in a claim 
of service connection for posttraumatic stress disorder).  

In March 2009, the Veteran failed to appear at hearing before 
the Board.  In the absence of a timely request for 
postponement or a showing of good cause for not appearing, 
the request for a hearing is deemed withdrawn.   38 C.F.R. 
§ 20.702. 




FINDINGS OF FACT

1.  The Veteran did not serve in combat and there is no 
credible supporting evidence of sexual assault as the in-
service stressor. 

2.  Posttraumatic stress disorder has not been diagnosed 
since service or currently. 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2005 and in March 2006.  The Veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

In accordance with 38 C.F.R. § 3.304, as the claim was based 
on a personal assault, the Veteran was provided a PTSD 
questionnaire asking for information or evidence from sources 
other than the service records to corroborate any in-service 
stressor, such as records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; statements from family 
members, roommates, fellow service members, or clergy; 
evidence of behavior changes such as a request for a transfer 
to another military duty assignment, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records or with her 
authorization VA would obtain any such records on her behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the statement of the case in 
October 2006 and supplemental statements of the case, dated 
in December 2006 and in November 2007.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured 
by VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service personnel 
and treatment records and VA records.  The Veteran submitted 
private medical records.  She has not identified any 
additional records for the RO to obtain on her behalf.  

In the absence of credible supporting evidence of an in-
service stressor, or medical evidence, suggesting a nexus 
that is too equivocal or lacking in specificity to support a 
decision on the merits, there is no possible association of 
the claimed disability and service, and VA is not required to 
provide a medical examination or to obtain a medical opinion 
under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  



In addition, service connection for posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

On the question of the occurrence of an in-service stressor 
to support the diagnosis of posttraumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not a veteran 
engaged in combat with the enemy.  Gaines v. West, 11 Vet. 
App. 353, 358 (1998). 

If the evidence establishes that a Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Here, however, since the Veteran did not serve in combat, the 
record must contain credible supporting evidence that the 
non-combat stressors actually occurred, and the Veteran's 
statements alone are not sufficient to establish the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

If a claim of posttraumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.   38 
C.F.R. § 3.304(f).



Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f); VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 17, Developing Claims for Service Connection for 
PTSD Based on Personal Trauma; Patton v. West, 12 Vet. App. 
272, 280 (1999).

Facts 

The service personnel records show that the Veteran served on 
active duty in the Navy from March 1994 to October 1996.  
From August 1994 to July 1996, the Veteran was assigned to 
the USS SEATTLE.  The Veteran also served in the Texas Army 
National Guard from June 2000 to May 2003 with a period of 
active duty for training from January 16, 2001, to July 13, 
2001, and a period of active duty from March 4, 2002, to 
August 1, 2002.

The service treatment records, including the initial 
enlistment examination in September 1992, entries in March 
and in August 1994, and on separation examination, note a 
history of a sexually transmitted disease in 1992.  In an 
entry, dated November 26, 1994, the Veteran complained of 
irregular vaginal bleeding, which was attributed to birth 
control pills.  There was one incident of sexual activity in 
five weeks.  

In December 1994, the Veteran received nonjudicial punishment 
for disobeying a lawful order by publically showing signs of 
affection with another crewmember on board ship and 
wrongfully consuming alcohol on board ship.  The date of the 
offenses was November 30, 1994.  



Later in December 1994, the Veteran was counseled on the use 
of alcohol.  In 1996, the Veteran became pregnant and as a 
single parent her request to be discharged from the Navy 
because of her pregnancy was granted.  On separation 
examination, the Veteran indicated that she tended to get 
nervous and that she worried frequently.  The psychiatric 
evaluation was normal. 

The service treatment records of the Texas Army National 
Guard from June 2000 to May 2003 contain no complaint, 
finding, history, treatment, or diagnosis of posttraumatic 
stress disorder or of sexual assault. 

Private medical records from June 1998 to August 2000, 
pertaining to gynecological treatment, contain no complaint 
or history of sexual assault. 

After service, VA records, beginning in June 2004, show that 
the Veteran presented with complaints of a rash, of the 
possibility of being pregnant, and of being under a lot of 
stress since she was fired from her job.  She asked about an 
evaluation for posttraumatic stress disorder and for 
depression.  She stated that she was unable to function due 
to depression and drug use.  She gave a history of drug abuse 
since she was 13, but she did not use drugs during service.  
The assessment was depression and the plan was to treat the 
drug abuse.  

When the Veteran was seen for further evaluation in July 
2004, it was noted that the Veteran entered the Navy at the 
age of 19 and was discharge at the age of 21 and while in the 
Navy she was assigned to the USS SEATTLE.  The Veteran talked 
about incidents of harassment and of unfair treatment while 
in the Navy and in the Army [National Guard].  The assessment 
was depression. 

In July and August 2004, the Veteran was voluntarily 
hospitalized for about a week for evaluation and treatment of 
depression and drug addiction.  On psychiatric evaluation, 
there was no history of sexual abuse.  There was 15-year 
history of illicit drug use.  The diagnoses were drug 
addiction and cannabis dependency.  



On follow up by VA in August 2004, the Veteran reported 
several incidents of sexual abuse in the military.  The 
assessment included military sexual trauma.

In her original application for VA disability compensation, 
dated in April 2005, the Veteran alleged sexual trauma 
(harassment and rape) in October 1994. 

VA records show that on psychosocial assessment in June 2005 
the Veteran indicated that she was sexual abused by a friend 
of the family.  On the subject of military sexual trauma, the 
Veteran indicated that she was sexual harassed.  The 
diagnostic impression was depression.  In January 2006, the 
Veteran reported sexual harassment in and outside the 
military.  In June 2006, a screening test for posttraumatic 
stress disorder was negative.  

In a statement in October 2005, the Veteran described an 
incident in November 1994 in which she alleges she was raped 
by a seaman she knew.  When the incident was investigated, 
she told her superior that they were kissing, but no sex was 
involved and she was charged with fraternization.  She stated 
that she kept the incident to herself for many years until 
she went to VA for counseling.  She also described incidents 
of sexual harassment, but not sexual assault, while in the 
National Guard.  

Analysis 

On the basis of the service treatment records for both the 
period of active duty in Navy and active service in Texas 
Army National Guard, posttraumatic stress disorder was not 
affirmatively shown during service and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

The Veteran does not argue and the record does not show that 
the alleged military sexual trauma was combat related.  While 
the record shows an assessment of military sexual trauma by 
VA in August 2004, where as here the alleged stressor is not 
combat related, the alleged stressor must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 19 Vet. App. 
128, 141 (1997) § 3.304(f)).  


When a claim for posttraumatic stress disorder is based on a 
noncombat stressor, "the noncombat veteran's lay testimony 
alone is insufficient proof of a stressor." Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  

On the question of credible evidence of a military sexual 
assault, the evidence consists of the Veteran statements that 
she was sexual assaulted by a seaman she knew.  The evidence 
does show that the Veteran received nonjudicial punishment 
for publically showing signs of affection with another 
crewmember on board ship and wrongfully consuming alcohol on 
board ship on November 30, 1994, contemporaneous with the 
alleged assault.  

In a statement in October 2005, the Veteran has stated that 
when the incident was investigated, she told her superior 
that they were kissing, but no sex was involved and she was 
charged with fraternization.  She stated that she kept the 
incident to herself for many years until she went to VA for 
counseling.  

The service treatment records show that on separation 
examination the Veteran indicated that she tended to get 
nervous and that she worried frequently, and the psychiatric 
evaluation was normal.  The service treatment records of the 
Texas Army National Guard from June 2000 to May 2003 contain 
no complaint, finding, history, treatment, or diagnosis of 
posttraumatic stress disorder or of sexual assault. 

After service medical records from June 1998 to August 2000, 
pertaining to gynecological treatment, contain no complaint 
or history of sexual assault.  VA records, beginning in June 
2004, show that the Veteran presented with complaints of a 
rash, of the possibility of being pregnant, and of being 
under a lot of stress since she was fired from her job.  She 
asked about an evaluation for posttraumatic stress disorder 
and for depression, but the Veteran did not refer to a 
military sexual assault.  When the Veteran was seen for 
further evaluation in July 2004, it was noted that the 
Veteran entered the Navy at the age of 19 and was discharge 
at the age of 21 and while in the Navy she was assigned to 
the USS SEATTLE.  


The Veteran talked about incidents of harassment and of 
unfair treatment while in the Navy and in the Army [National 
Guard].  The Veteran did not refer to a military sexual 
assault.  In July and August 2004, the Veteran was 
hospitalized for evaluation and treatment of depression and 
drug addiction.  On psychiatric evaluation, there was no 
history of sexual abuse.  The Veteran did not refer to a 
military sexual assault.  

On a psychosocial assessment by VA in June 2005 the Veteran 
indicated that she was sexual abused by a friend of the 
family.  On the subject of military sexual trauma, the 
Veteran indicated that she was sexual harassed.  In January 
2006, the Veteran reported sexual harassment in and outside 
the military.  

Only in August 2004 was the assessment military sexual trauma 
when the Veteran report several incidents of sexual abuse in 
the military.  

The record shows that before the Veteran reported several 
incidents of sexual abuse in service, the Veteran had sought 
VA treatment for depression.  Then and during hospitalization 
in July and August 2004, there was no history of sexual 
abuse.  Thereafter VA records show that on psychosocial 
assessment in June 2005 the Veteran indicated that she was 
sexual abused by a friend of the family. 

Besides the inconsistent statements, regarding sexual abuse 
unrelated to service, the postservice evidence, initially 
documenting and treating the Veteran's psychiatric 
complaints, contains no evidence of an alleged military 
sexual trauma.  This evidence is highly probative on the 
question of credible supporting evidence of the alleged in-
service stressor, and as the evidence does not associate the 
Veteran's psychiatric symptoms in any way to the alleged in-
service stressor, the evidence opposes the claim, rather than 
supports the claim.  See generally Federal Rules of Evidence 
(Fed.R.Evid.) 803(4) (expands the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rationale that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.).

Therefore, the Board finds that the Veteran's statement about 
an alleged military sexual assault not credible in light of 
the inconsistent statements regarding sexual abuse, which she 
did not relate to service, and the absence of credible 
supporting evidence of the alleged military sexual stressor 
in the record of the initial diagnosis and treatment of the 
Veteran's psychiatric symptoms.   

As for the assessment of military sexual trauma after service 
in August 2004, as there is no credible supporting evidence 
of any in-service stressor and as the evidence of the actual 
occurrence of the noncombat in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence, 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), the Board 
rejects the assessment of military sexual trauma as credible 
supporting evidence of the alleged military sexual trauma. 

On more than one occasion, the Veteran has stated that she 
was subjected to sexual harassment during active service, but 
sexual harassment does not constitute sexual assault.  

In the absence of credible supporting evidence of the alleged 
in-service stressor, there is no possible association with 
service, and VA is not required to further develop the claim 
by affording the Veteran a VA examination or by obtaining a 
VA medical opinion under the duty to assist.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).



To the extent that the Veteran declares that she has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).  

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. 
§ 3.304(f).  For this reason, posttraumatic stress disorder 
is not a simple medical condition that a lay person is 
competent to identify.



Where as here the diagnosis of posttraumatic stress disorder 
involves a medical diagnosis, not capable of lay observation, 
and posttraumatic stress disorder is not a simple medical 
condition, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified, that is, she 
is not competent, through education, training, or experience 
to offer a medical diagnosis of posttraumatic stress 
disorder.  Because the Veteran's statements are not competent 
evidence, the statements are excluded, that is, not 
admissible, as evidence that the Veteran has posttraumatic 
stress disorder. 

Also although lay evidence can be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, there is no competent medical evidence of a 
diagnosis of posttraumatic stress disorder since service or 
currently. 

In the absence of competent medical evidence of a diagnosis 
of posttraumatic stress disorder since service or currently, 
there is no valid claim for service connection.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As there is no competent evidence to support the claim of 
service connection, considering all the evidence, including 
the lay and medical evidence, the Veteran has not met the 
evidentiary burden to establish all elements of her claim, , 
and the benefit-of-the-doubt standard of proof does not apply 
as there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).

                                                                    
(The Order follows on the next page.). 





ORDER

Service connection for posttraumatic stress disorder is 
denied.  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


